DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant’s request for continued examination filed 9/10/2021. Claims 19 and 23 have been amended, claims 38-42 have been newly added and claims 1-18, 20, 24, 26 and 32-34 have been cancelled and thus claims 19, 21-23, 25, 27-31 and 35-42 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Examiner is unclear if applicant is further limiting the claimed “flexible elastomeric material” to be a silicone material, for the purposes of examination examiner is interpreting claim 35 to mean the tube wall is made of a silicone material.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21, 22, 23, 25, 27, 29, 31, 37, 38, 39, 40, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the embodiment of figure 30 and 31 of Matula (U.S. PG Pub. 2005/0205096) in view of the embodiment of figure 51 of Matula in view of Gradon (U.S. PG Pub. 6,662,803) in further view of Kwok (U.S. Pat. 6,044,844).
Regarding claim 19, Matula discloses in the embodiment of figure 30 a mask system configured to deliver air pressurized by a flow generator system above atmospheric pressure to the airways of a patient to treat sleep disordered breathing by continuous positive pressure, the mask system comprising (CPAP) (Par. [0070] discloses providing a CPAP device to provide pressurized gas to a patient and is functionally capable of supplying pressurized gas to a treat a sleep disordered patient): a mask comprising a patient contacting portion configured to form a seal with a patient’s face in use (Par. [0111]]; Par. [0113]- Par. [0114] and Fig. 30 discloses patient interface mask (252)); two inlet conduits configured to deliver a flow of pressurized air to the mask (Fig. 30 inlet conduits (256) and (260)); each of the two inlet conduits including a tube wall having a first end and a second end, the tube wall forming a path for the flow of pressurized air between the first end and the second end wherein the first end of each of the two inlet conduits is configured to fluidly communicate with the flow generator system to receive the flow of pressurized air (Par. [0073] discloses providing pressurized airflow to conduit (20) and thus to interface 
The embodiment of Fig. 30 and 31 of Matula does not disclose the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask; wherein the tube wall comprises a flexible, elastomeric material and wherein the vent arrangement comprises a diffuser media to diffuse vent flow.
However, the embodiment of fig. 51 of Matula teaches the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient's head, along a corresponding side of the patient's head, and to the second end at the corresponding side of the mask (Par. [0156]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig 30-31 of Matula to incorporate the inlet conduits extending from the first end at a position superior to the patient’s head along a corresponding side of the patient’s head to the second end at the corresponding side of the mask as taught by the embodiment of Fig. 51 of Matula. The skilled artisan would have been motivated to make the modification in order to provide the patient with more comfort by ensuring the conduits are not in the way by being in the patient’s face. Further, it would be reasonable for the conduits of Fig. 30-31 to be used to 
The embodiment of Fig. 51 of Matula does not disclose the tube wall comprises a flexible, elastomeric material the vent arrangement comprises a diffuser media to diffuse vent flow.
However, Gradon teaches the vent arrangement comprises a diffuser media to diffuse vent flow (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate diffuser media as taught by Gradon. The skilled artisan would have been motivated to make the modification in order to reduce the noise created when exhaled air leaves the vent apertures.
 The modified device of Fig. 30 of Matula does not disclose the tube wall comprises a flexible, elastomeric material.
However, Kwok teaches the tube wall comprises a flexible, elastomeric material (Col. 1 lines 61-62 disclose the tubes being flexible; Col. 3 lines 42-49 discloses the tubes being an elastomeric material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube wall of Matula to be made of a flexible elastomeric material as taught by Kwok. The skilled artisan would have been motivated to make the modification in order to provide the patient with a comfortable material when the device is in use. Further, flexible elastomeric material is a known material to make tubing for CPAP treatment (Col. 3 lines 42-55).

    PNG
    media_image1.png
    500
    483
    media_image1.png
    Greyscale

















Regarding claim 21, the modified embodiment of Fig. 30 of Matula further discloses the plurality of vent orifices are arranged to direct gas washout in different directions (Embodiment of Fig. 30 vent orifices at (256) show the orifices in different directions; Par. [0113] discloses the vent orifices being rotated).
Regarding claim 22, the modified embodiment of Fig. 30 of Matula further discloses the vent arrangement is configured to direct discharged gas away from the patient and a bed partner during therapy (Matula, Embodiment of Fig. 30 Par. [0113] discloses rotatable conduits to point the orifices at (256) away from a bed partner)).
Regarding claim 23, the modified embodiment of Fig. 30 of Matula further discloses the mask comprises a semi-rigid portion (Embodiment of Fig. 30 Par. [0114]).
Regarding claim 25, the modified embodiment of Fig. 30 of Matula does not disclose a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits.
However, the embodiment of Fig. 51 teaches a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits (Par. [0070]; Par. [0157]- Par. [0158]; Fig. 51 manifold (20), conduits (506)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate a manifold in fluid communication with the two inlet conduits, the manifold configured to be connected to an air delivery tube to receive the pressurized air from the flow generator system and to deliver the pressurized air to the mask through the two inlet conduits as taught by the embodiment of Fig. 51 of Matula. The skilled artisan would have been motivated to make the modification in order to provide the patient with the same amount of pressurized gas through each conduit. 
Regarding claim 27, the modified embodiment of Fig. 30 of Matula further discloses the mask, the manifold, and the two inlet conduits are arranged to form a ring (Matula, Fig. 51 show a ring from manifold (20), conduits (506) to patient interface (502)).
Regarding claim 29, the modified device of Matula further discloses the plurality of vent orifices are aligned in columns (Fig. 30 shows a plurality of exhalation orifices (256) in a column form).
Regarding claim 31, the modified device of Matula does not disclose the diffuser comprises a filter.
However, Gradon teaches the diffuser media comprising a filter (Fig. 7 shows diffuser apertures (302) and Fig. 8 shows a filter (308) covering the diffuser apertures (not shown)).

Regarding claim 37, the modified device of Matula further discloses the plurality of vent orifices are arranged in a region adjacent the second end (Matula Embodiment of Fig. 30-31 reproduced above, shows a plurality of orifices at (256) in a region of the second end).
Regarding claim 38, the modified device of Matula does not disclose each of the two inlet conduits is movable between an open phase in which the tube wall is open or at least partially open to allow the flow of pressurized air sufficient for treatment and a collapsed phase in which the tube wall is collapsed or at least partially collapsed to restrict or at least partially prevent the flow of pressurized air.
However, Kwok teaches each of the two inlet conduits is movable between an open phase in which the tube wall is open or at least partially open to allow the flow of pressurized air sufficient for treatment and a collapsed phase in which the tube wall is collapsed or at least partially collapsed to restrict or at least partially prevent the flow of pressurized air (Col. 3 lines 42-49; Fig. 4-6 tube (18) and (27) are shown in an open state to allow air flow and a partially collapsed state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two inlet tubes of Matula to incorporate the two inlet tubes to be movable between an open phase and a partially collapsed phase as taught by Kwok. The skilled artisan would have been motivated to make the modification in order to allow for minimal disruption of flow rates and back pressure (Kwok, Col. 3 lines 42-49)
Regarding claim 39, the modified device of Matula does not disclose the tube wall is structured to maintain patency or assume the open phase without being pressurized, and the tube wall is structured to only collapse or assume the collapsed phase when actively compressed.
However, Kwok teaches the tube wall is structured to maintain patency or assume the open phase without being pressurized, and the tube wall is structured to only collapse or assume the collapsed phase 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two inlet tubes of Matula to incorporate the inlet tubes to be structured to maintain patency or assume the open phase without being pressurized, and the tube wall is structured to only collapse or assume the collapsed phase when actively compressed as taught by Kwok. The skilled artisan would have been motivated to make the modification in order to ensure the tubing maintains its integrity and prevent the buildup of back pressure (Kwok, Col. 3 lines 42-49)
Regarding claim 40, the modified device of Matula does not disclose the tube wall comprises a surface adapted to contact the patient's face.
However, Matula Fig. 51 teaches the tube wall comprises a surface adapted to contact the patient's face (Fig. 51 tube (506) is resting against a user’s face (not labeled)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Matula to incorporate the tube wall comprises a surface adapted to contact the patient's face as taught by Fig. 51 of Matula. The skilled artisan would have been motivated to make the modification in order to ensure tubing does not get tangled when in use.
Regarding claim 41, the modified device of Matula does not disclose the tube wall comprises a non- cylindrical cross-sectional shape.
However, Kwok teaches the tube wall comprises a non- cylindrical cross-sectional shape (Fig. 4-6 tubes (18) and (27) are non-cylindrical)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Matula to incorporate the tube wall to comprise a non- cylindrical cross-sectional shape as taught by Kwok. The skilled artisan would have been motivated to make the modification in order to provide a flat portion of the tube to rest against the patient’s face in order to provide a comfortable fit.
Claims 28 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in view of Gradon in view of Kwok as applied to claim 19 above, in view of Kopala (U.S. Pat. 4,919,128).
Regarding claim 28, the modified device of Matula does not disclose each of the plurality of vent orifices is tapered.
However, Kopala teaches tapered vent orifices (Col. 7 Lines 3-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vent orifices of Matula to be tapered vent orifices as taught by Kopala, combining the known elements would have yielded predicted results and resulted in an improved system to reduce exhalation noise and prevent a patient from rebreathing carbon dioxide (Kopala: Col. 7 Lines 3-25).
Regarding claim 36, the modified device of Matula discloses the plurality of vent orifices are arranged in a region adjacent the first end (Matula Embodiment of Fig. 30-31 reproduced above, shows a plurality of orifices at (256) in a region of the first end, the terms “region” and “adjacent” are broad terms and can encompass a plurality of different areas, the term “adjacent” can be interpreted as directly next to or next to with space in between).
In the alternative, Matula does not disclose the plurality of vent orifices are arranged in a region adjacent the first end.
However, Kopala teaches the plurality of vent orifices are arranged in a region adjacent the first end (Fig. 1 vent orifice (36a) adjacent to a region of a first end (12)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the vent orifices to be arranged in a region adjacent the first end as taught by Kopala. The skilled artisan would have been motivated to make the modification in order to reduce the noise of exhalation by bringing the exhaled gas away from the patient (see column 7, lines 15-25).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in view of Gradon in view of Kwok as applied to claim 19 above, in view of Kwok (U.S. PG Pub. 2003/0079751) hereinafter Kwok ‘751.
Regarding claim 30, the modified device of Matula does not disclose the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20.
However, Kwok ‘751 teaches the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20 (Par. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the vent arrangement is dimensioned to provide a minimum safe washout flow when air is delivered to the patient pressurized to at least 4 cm H20 as taught by Kwok ‘751. The skilled artisan would have been motivated to make the modification in order to prevent carbon dioxide re-breathing or build up both of which represent a health risk to the mask wearer (Kwok ‘751, Par. [0006]). 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in view of Gradon in view of Kwok as applied to claim 19 above, in view of Gunaratnam (U.S. PG Pub. 2004/0226566).
Regarding claim 35, the modified device of Matula does not disclose the tube wall comprising silicone.
However, Gunaratnam teaches the tube wall comprising silicone (Par. [0205-206]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate the tube wall to comprise silicone as taught by Gunaratnam. The skilled artisan would have been motivated to make the modification in order to ensure the tube wall is able to maintain its shape and adequately provide air flow to a user.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula Embodiment Fig. 30 in view of Matula Fig. 51 in view of Gradon in view of Kwok as applied to claim 19 above, in view of Berthon-Jones (U.S. PG. Pub. 2007/0119454).
Regarding claim 42, the modified device of Matula does not disclose the tube wall comprises a generally D-shaped cross-section including a relatively flat, inwardly face surface adapted to contact the patient's face and a curved, outwardly facing surface adapted to face away from the patient's face.
However, Berthon-Jones teaches the tube wall comprises a generally D-shaped cross-section including a relatively flat, inwardly face surface adapted to contact the patient's face and a curved, outwardly facing surface adapted to face away from the patient's face (Claim 15 discloses an inlet tube having a substantially D-shaped cross-sectional shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 30 of Matula to incorporate a generally D-shaped cross-section including a relatively flat, inwardly face surface adapted to contact the patient's face and a curved, outwardly facing surface adapted to face away from the patient's face as taught by Berthon-Jones. The skilled artisan would have been motivated to make the modification in order to provide the patient with increased comfort (Berthon-Jones, Par. [0001]).  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Matula to incorporate the tube wall to have a D-shaped cross-sectional shape. The skilled artisan would have been motivated to make the modification in order to provide a flat portion of the tube to rest against the patient’s face in order to provide a comfortable fit. Further, there are a finite number of shapes the tube can be and thus one of ordinary skill in the art would have look to try a D-shaped tube, as a matter of design choice. Applicant places no criticality on the particular shape of the tube wall. Modifying Matula to have the claimed shape would not have adverse effects on the performance of the device and thus the shape would not destroy the device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in 
The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. Applicant argues the prior art of Reisdorf (U.S. Pat. 5,103,817) is non-analogous art however, in view of the amendments made and newly added claims the prior art of Kwok (U.S. Pat. 6,044,844) is not being used and leave applicant’s arguments in view of Reisdorf are moot. 
Applicant argues the prior art fails to disclose each of the  two inlet conduits includes a tube wall having a first end and a second end, the tube wall forming a path for the flow of pressurized air between the first end and the second end, wherein the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient’s head along a corresponding side of the patient’s head, and to the second end at the corresponding side of the mask, wherein the tube wall comprises a one piece construction wherein the tube wall comprises a flexible elastomeric material and wherein the plurality of vent orifices of the vent arrangement extends through the flexible elastomeric material of the tube wall of each of the two inlet conduits. 
However, Fig. 30-31 of Matula disclose each of the  two inlet conduits includes a tube wall having a first end and a second end, the tube wall forming a path for the flow of pressurized air between the first end and the second end (Par. [0073] discloses providing pressurized airflow to conduit (20) and thus to interface (252); Par. [0115] discloses conduits (260) delivering airflow and thus have tube walls; Fig. 30 reproduced below shows a first and second end) and wherein the tube wall comprises a one piece construction and a plurality of vent orifices of the vent arrangement extends through the tube wall of each 
The embodiment of Fig. 51 of Matula teaches the tube wall of each of the two inlet conduits is configured to extend from the first end at a position superior to the patient’s head along a corresponding side of the patient’s head, and to the second end at the corresponding side of the mask (Par. [0156]). 
Further, Kwok is used to address the tube wall comprises a flexible elastomeric material (Col. 3 lines 42-49).
Thus, applicant’s arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/6/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785